Burnett, J., delivered the opinion of the Court—Terry, C. J., and Field, J., concurring.
The defendant was indicted for the alleged conversion to his own use, whilst bailee, of a quit-claim-deed made and executed by Thomas J. Alsbury to defendant. The defendant demurred; the demurrer was overruled, and the defendant appealed.
The demurrer should have been sustained. The deed having been “made and executed ” as alleged in the indictment, by AIs-*251bury to Maokinley, was the property of the latter, and could not he stolen by him.
Judgment reversed, and cause remanded.